Citation Nr: 9905836	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran had service from June 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Service medical records indicate that appellant was 
treated for multiple aches and pains, including the knees, 
and hips in November 1996.  The examiner noted several other 
complaints including body pains, swelling, and possible 
insect bites.  The diagnosis was retropatellar knee pain and 
reactive inguinal lymph nodes.  This condition resolved in 
service without complications.  No pertinent findings were 
reported on examination.

3.  VA examinations in January, and June 1998 noted bilateral 
hamstring tendinitis, and hip pain.  X-rays revealed the 
knees and hips to be unremarkable.  The examiner opined that 
there was no clear diagnostic etiology other than hip pain, 
as objective findings were minimal.  The onset of the hip 
pain was related to service by history.

4.  A VA medical opinion dated in September 1998 noted that 
there was no relationship between the bilateral hip and knee 
pain diagnosed in service and the diagnoses in the 1998 VA 
examinations.

5.  Appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for service connection for a bilateral knee disorder 
and a bilateral hip disorder, are well grounded, that is, 
capable of substantiation.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for a bilateral 
knee disorder and a bilateral hip disorder.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), appeal docketed, No. 97-7014 (Fed. Cir. Nov. 25, 
1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1997).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998). 

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  Finally, if 
a claim is well grounded, the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Service medical records indicate the veteran was treated for 
multiple body aches and pain, including his knees and hips in 
November 1996. He was diagnosed with reactive inguinal nodes; 
retropatellar pain syndrome; and mild hypertension.  The 
symptoms were thought to be secondary to an infection, i.e., 
cat scratch, STD, TB, hives, etc.  The in-service pathology 
was acute and transitory in nature and resolved in service 
without residual disability.

On the separation examination in March 1997, the veteran 
reported a history of chronic knee and hip pain.  No 
pertinent findings of abnormality were described.  
Examination of the hips and knees revealed normal findings.

In a VA examination in January 1998, the veteran stated that 
he had been in an airborne unit, and had some hard landings.  
Prior to these, he had no difficulty with his knees. There 
was no specific trauma noted as to the onset of his symptoms.  
He began to notice a dull aching sensation in the posterior 
lateral aspect of his knees which have persisted and he now 
has difficulty with any type of vigorous physical activity.  
He has not noted any particular swelling, catching, giving 
way, or locking.  He has occasional sharp pains at the 
posterior lateral aspect of the knees, and some crepitation, 
and takes Motrin with some relief.   

The examiner noted normal anatomical alignment of the knees, 
with no effusion on palpation.  Musculature was well 
developed.  With palpation there was mild tenderness over the 
lateral hamstring insertion bilaterally, otherwise there was 
no tenderness about the patella, or about the medial or 
lateral joint line.  There was no evidence of instability. He 
had an excellent range of motion.  X-rays revealed both knees 
to be unremarkable.  The diagnosis was bilateral hamstring 
tendinitis.

The examiner opined that the veteran's symptoms were not 
severe, except in limiting aggressive physical activity.  The 
symptoms were present for over 2 years without any resolution 
or specific diagnosis.  A clear opinion as to the etiology of 
the bilateral knee disorder could not be provided.  The 
examiner opined that the veteran did not have any specific 
restrictions or disability.

In a VA examination in June 1998, the examiner noted a normal 
gait pattern with no pain to palpation over the greater 
trochanters.  There was no pain in the groin or hip areas 
with axilla compression on the ankles.  He did not have pain 
with gentle internal/external rotation about the hips with 
legs extended.  X-rays were unremarkable.  The examiner 
opined that the level of disability of the veteran's hips was 
negligible.  There was no clear diagnostic etiology other 
than hip pain, as objective findings were minimal.  The 
examiner did report that it appeared by history, that the 
veteran's symptoms were related to his service.

A VA medical opinion dated in September 1998 noted that there 
was no relationship between bilateral hip and knee pain 
diagnosed in service as retropatellar pain syndrome and the 
diagnoses in the 1998 VA examinations.  

Other medical records of file include a VA x-ray report in 
July 1997 finding the bone density and architecture of the 
hips and knees to be normal.  There was no evidence of 
osteoblastic or osteolytic process.  Joint spaces were 
preserved with no evidence of arthritic changes.  There was 
no soft tissue swelling or calcification noted.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veteran's in-service medical records indicate 
treatment for multiple body aches and pain, including his 
knees and hips in November 1996. The symptoms were thought to 
be secondary to an infection, i.e., cat scratch, STD, TB, 
hives, etc.  He was diagnosed with reactive inguinal nodes; 
retro-patellar pain syndrome; and mild hypertension.  The in-
service pathology was acute and transitory in nature and 
resolved in service without residual disability.  Other than 
a reported history of bilateral knee and hip pain, the 
separation examination is negative as to any findings of a 
knee or hip disorder.
 
Moreover, there is no credible medical evidence which would 
etiologically link the veteran's current bilateral knee 
disability, and bilateral hip disability, if any, to service. 
There are no post service medical records of file which show 
pertinent pathology that can be related to service.  
Significantly, a VA medical opinion notes that the current 
bilateral knee and hips symptomatology is not related to the 
bilateral knee and hip complaints in service.  This is more 
persuasive than the earlier reference made to reported 
history as the onset of the hip pathology.  There is no 
significant disability shown.  This more recent opinion, 
apparently after review of the record, is considered more 
persuasive by the Board.  It is considered consistent with 
the separation physical which showed no pathology.

Consequently the evidence does not support the veteran's 
claims, and service connection for a bilateral knee, and a 
bilateral hip disorder, are not warranted.  As there is no 
evidence of the existence of service connected residuals of 
the aforementioned disorders, the claims are denied as not 
well grounded.  38 U.S.C.A. § 5107(b). 

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.


ORDER

Well grounded claims for service connection for a bilateral 
knee disorder, and a bilateral hip disorder not having been 
submitted, the claims are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

